MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2016 ME 150 
Docket:	   Fra-15-609	
Argued:	   September	13,	2016	     	     	     	    	      	
Decided:	  October	13,	2016	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  MARK	A.	AMERO	
                                         	
                                        v.	
                                         	
                                  MARIA	C.	AMERO	
	
	
MEAD,	J.	

      [¶1]	 	 Maria	 C.	 Amero	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	

(Farmington,	Dow,	J.)	terminating	a	prior	spousal	support	award	based	on	its	

finding	 that	 Maria	 was	 cohabiting	 with	 an	 adult	 partner,	 which	 triggered	

termination	of	the	support	pursuant	to	the	parties’	divorce	judgment.		Maria	

contends	that	there	was	insufficient	evidence	supporting	the	court’s	finding	of	

cohabitation.		We	find	no	error	and	affirm	the	judgment.	

                                   I.		BACKGROUND	

      [¶2]	 	 Mark	 and	 Maria	 divorced	 in	 2006	 after	 over	 thirty	 years	 of	

marriage.	 	 The	 court	 (McElwee,	 J.)	 entered	 a	 divorce	 judgment	 in	 September	

2006	that	ordered	Mark	to	pay	Maria	general	spousal	support	in	the	amount	

of	$1,100	per	month.		The	award	was	subject	to	certain	conditions,	including	
2	

that	it	“shall	terminate	upon	.	.	.	[Maria]’s	remarriage	or	cohabitation	with	an	

adult	partner.”1	

         [¶3]		In	April	2015,	Mark	filed	a	motion	to	modify	the	spousal	support	

award,	 alleging	 that	 Maria	 was	 cohabiting	 with	 an	 adult	 partner,	 thereby	

triggering	 termination	 of	 the	 support	 award	 pursuant	 to	 the	 terms	 of	 the	

parties’	divorce	judgment.		Mark	amended	his	motion	to	modify	in	September	

2015,	 reiterating	 his	 assertion	 that	 Maria	 was	 cohabiting	 with	 an	 adult	

partner	and	citing	an	impending	change	in	his	financial	circumstances	due	to	

his	upcoming	retirement.		The	court	held	a	testimonial	hearing	in	November	

2015	at	which	Mark	and	Maria	were	the	only	witnesses.	

         [¶4]	 	 The	 trial	 court	 issued	 an	 order	 in	 November	 2015	 finding	 “by	 a	

preponderance	 of	 the	 evidence	 [that	 Maria]	 has	 cohabitated	 with	 an	 adult	

partner	.	.	.	since	some	time	in	2010,”	but	it	did	not	elaborate	on	the	basis	for	

this	finding.		Because	the	court	determined	that	Maria	was	cohabiting	with	an	

adult	partner,	it	ordered	termination	of	the	spousal	support	award	pursuant	

to	 the	 divorce	 judgment.	 	 The	 court	 declined	 to	 analyze	 the	 alternative	

     1		The	full	spousal	support	provision	in	the	divorce	judgment	provides:	

     	
         Upon	consideration	of	the	relevant	factors	of	19-A	M.R.S.A.	§	951-A(5),	the	plaintiff	
         shall	 pay	 general	 spousal	 support	 to	 the	 defendant	 in	 the	 amount	 of	 $1,100	 per	
         month	 commencing	 on	 September	 1,	 2006,	 which	 shall	 be	 tax	 deductible	 to	 the	
         plaintiff,	taxable	to	the	defendant,	shall	not	be	increased,	and	shall	terminate	upon	
         the	death	of	either	party	or	upon	the	defendant’s	remarriage	or	cohabitation	with	an	
         adult	partner,	subject	to	a	minimum	period	of	three	years.	
                                                                                           3	

question	 of	 whether	 a	 substantial	 change	 in	 circumstances	 warranted	

modification	 because	 it	 deemed	 the	 finding	 of	 cohabitation	 a	 sufficient	 basis	

on	which	to	terminate	support.	

       [¶5]	 	 Neither	 party	 moved	 for	 further	 findings	 of	 fact	 pursuant	 to	

Rule	52(b)	 of	 the	 Maine	 Rules	 of	 Civil	 Procedure.	 	 Maria	 timely	 appealed,	

challenging	 the	 court’s	 determination	 that	 she	 was	 cohabiting	 with	 an	 adult	

partner.	

                                     II.		DISCUSSION	

       [¶6]	 	 We	 review	 a	 trial	 court’s	 factual	 findings	 for	 clear	 error,	 which	

exists	if	“there	is	no	competent	evidence	in	the	record	to	support	the	finding,	

the	 finding	 is	 based	 on	 a	 clear	 misapprehension	 by	 the	 trial	 court	 of	 the	

meaning	of	the	evidence,	or	if	the	force	and	effect	of	the	evidence,	taken	as	a	

total	 entity,	 rationally	 persuades	 to	 a	 certainty	 that	 the	 finding	 is	 so	 against	

the	great	preponderance	of	the	believable	evidence	that	it	does	not	represent	

the	truth	and	right	of	the	case.”		Violette	v.	Violette,	2015 ME 97,	¶	15,	120 A.3d
667 (quotation	marks	omitted).		We	will	not	overturn	a	factual	finding	“simply	

because	 an	 alternative	 finding	 also	 finds	 support	 in	 the	 evidence[,	 and	 w]e	

defer	 to	 the	 trial	 court’s	 determination	 of	 witnesses’	 credibility	 and	 its	

resolution	of	conflicts	in	testimony.”		Id.	(quotation	marks	omitted).		As	noted	
4	

above,	 there	 was	 no	 motion	 for	 further	 findings	 of	 fact,	 so	 “we	 must	 assume	

the	trial	court	made	all	findings	necessary	to	support	its	judgment,	but	only	to	

the	 extent	 that	 those	 findings	 are	 supported	 by	 competent	 record	 evidence.”		

McLeod	v.	Macul,	2016 ME 76,	¶	9,	139 A.3d 920 (quotation	marks	omitted);	

see	also	M.R.	Civ.	P.	52(b).	

      [¶7]	 	 We	 review	 the	 trial	 court’s	 ultimate	 decision	 to	 modify	 spousal	

support	 for	 an	 abuse	 of	 discretion.	 	 Pettinelli	 v.	 Yost,	 2007 ME 121,	 ¶	 11,	

930 A.2d 1074.	

      [¶8]		The	court	found	that	Maria	was	cohabiting	with	an	adult	partner	

since	some	time	in	2010,	triggering	cessation	of	the	support	pursuant	to	the	

terms	 of	 the	 parties’	 divorce	 judgment.	 	 Maria’s	 own	 testimony	 about	 her	

living	circumstances	provides	some	support	for	this	finding.		Specifically,	she	

testified	 that,	 in	 2010,	 she	 began	 a	 sexual	 relationship	 with	 an	 adult	 partner	

that	lasted	for	approximately	a	year.		She	rented	housing	at	that	time,	and	her	

partner	was	homeless.		That	year,	Maria	purchased	a	“big	rig”	truck,	which	she	

registered	in	her	partner’s	name.		Maria	“lived	across	the	states”	in	the	truck	

for	about	one	year,	and	her	partner	was	the	sole	driver	of	the	truck.		After	that,	
                                                                                                      5	

Maria	and	her	partner	moved	into	a	condominium	where	they	lived	together	

for	three	to	four	years.2	

        [¶9]	 	 Maria	 explained	 that	 she	 and	 her	 partner	 now	 live	 in	 another	

condominium,	 where	 they	 maintain	 separate	 living	 quarters;	 Maria	 lives	 on	

the	first	floor	and	her	partner	lives	on	the	lower	level.		She	told	the	court	that	

the	 two	 have	 separate	 beds	 and	 bathrooms	 but	 that	 the	 home	 has	 only	 one	

shower,	 which	 they	 share.	 	 Maria	 testified	 that	 she	 attends	 to	 her	 partner’s	

personal	 healthcare	 needs,	 shops	 for	 his	 groceries,	 and	 provides	 care	 for	 his	

son	with	special	needs	when	he	visits,	including	taking	him	to	school.		Finally,	

Maria	 told	 the	 court	 that	 her	 partner	 gives	 her	 money	 for	 his	 portion	 of	 the	

rent	and	does	not	contribute	to	her	food	or	housing	expenses.	

        [¶10]	 	 The	 parties’	 divorce	 judgment	 does	 not	 specifically	 define	

“cohabitation,”	but	it	was	not	required	to	do	so.		See	Wandishin	v.	Wandishin,	

2009 ME 73,	 ¶	 15,	 976 A.2d 949  (“The	 term[	 ‘cohabitation’]	 .	 .	 .	 does	 not	

require	 further	 definition	 in	 a	 divorce	 order.	 	 Application	 of	 the	 term	 after	

entry	 of	 the	 divorce	 may	 depend	 on	 discrete	 factual	 situations	 that	 may	 be	

difficult	 to	 predict	 and	 anticipate	 through	 a	 more	 specific	 definition.”).	 	 We	

have	 defined	 “cohabitation”	 as	 “maintaining	 a	 relationship	 with	 another	


   2		The	record	is	not	entirely	clear	as	to	the	specific	dates	that	Maria	and	her	partner	lived	at	each	

of	their	residences.	
6	

person	 that	 is	 the	 practical	 equivalent	 of	 marriage.”3	 	 Charette	 v.	 Charette,	

2013 ME 4,	¶	10,	60 A.3d 1264 (quotation	marks	omitted);	Levy,	Maine	Family	

Law	§	8.4[1]	at	8-21	(8th	ed.	2013)	(quotation	marks	omitted).	

         [¶11]	 	 There	 is	 competent	 evidence	 in	 the	 record	 to	 support	 the	 trial	

court’s	 finding	 that	 Maria	 was,	 and	 is,	 cohabiting	 with	 an	 adult	 partner	 in	 a	

marriage-like	relationship.		Notably,	Maria	admitted	that	she	and	her	partner,	

with	 whom	 she	 had	 an	 intimate	 relationship	 in	 the	 past,	 lived	 with	 one	

another	 in	 the	 same	 condominium	 for	 a	 period	 of	 several	 consecutive	 years	

and	continue	to	live	together	in	another	condominium.		As	to	the	time	before	

they	began	living	in	the	condominiums,	the	record	supports	the	inference	that	

Maria	 and	 her	 partner	 lived	 in	 a	 truck	 together	 for	 about	 a	 year,	 as	 Maria	

testified	that	she	“lived	across	the	states”	in	the	truck	while	her	partner	drove	

it.	

         [¶12]		Furthermore,	the	record	and	appropriate	inferences	support	the	

notion	 that	 Maria	 and	 her	 partner	 maintained	 a	 marriage-like	 relationship.		

The	 two	 had	 a	 year-long	 sexual	 relationship	 beginning	 in	 2010	 and	 have	


     3		In	her	brief,	Maria	references	19-A	M.R.S.	§	951-A(12)	(2015),	which	provides	that	“an	order	

awarding	 spousal	 support	 is	 subject	 to	 modification	 to	 terminate	 spousal	 support	 when	 it	 can	 be	
shown	that	the	payee	and	another	person	have	entered	into	a	mutually	supportive	relationship	that	
is	 the	 functional	 equivalent	 of	 marriage	 that	 has	 existed	 for	 at	 least	 12	 months	 of	 a	 period	 of	
18	consecutive	months.”		We	note	that	this	statute	is	not	implicated	in	this	case	because	the	court’s	
termination	of	spousal	support	was	based	on	a	provision	in	the	parties’	divorce	judgment—not	on	
the	statutory	basis	for	cessation	of	spousal	support	due	to	cohabitation.	
                                                                                        7	

maintained	 at	 least	 a	 close,	 interpersonal	 relationship	 since	 then,	

demonstrated	by	how	Maria	tends	to	her	partner’s	personal	healthcare	needs,	

shops	 for	 his	 groceries,	 and	 provides	 care	 for	 his	 son.	 	 Furthermore,	 despite	

their	 allegedly	 separate	 living	 spaces,	 the	 record	 supports	 the	 inference	 that	

Maria	 and	 her	 partner	 have	 access	 to	 each	 other’s	 areas	 in	 the	 residence	 at	

which	they	currently	reside.		There	is	also	evidence	in	the	record	that	Maria	

and	her	partner	have	some	level	of	financial	dependence	on	one	another:	the	

two	are	invested	in	a	truck,	which	was	paid	for	by	Maria	and	registered	in	her	

partner’s	 name;	 and	 Maria	 pays	 rent	 to	 the	 landlord	 on	 behalf	 of	 them	 both,	

though	she	testified	that	her	partner	reimburses	her	for	his	portion.		Finally,	

the	 court	 could	 have	 inferred	 financial	 dependence	 and	 a	 marriage-like	

relationship	from	the	fact	that	Maria	and	her	partner	elected	to	move	together	

to	at	least	two	different	homes	and	have	lived	with	each	other	for	a	period	of	

several	consecutive	years.	

      [¶13]	 	 Although	 Maria	 contended	 at	 the	 modification	 hearing	 that	 she	

and	her	partner	no	longer	have	a	romantic	relationship	and	that	they	maintain	

separate	 living	 quarters	 and	 finances,	 “the	 court,	 as	 fact-finder	 and	 sole	

arbiter	of	witness	credibility,	was	free	to	selectively	accept	or	reject	portions	

or	all	of”	her	testimony.		Efstathiou	v.	Efstathiou,	2009 ME 107,	¶	12,	982 A.2d
8 

339;	 see	 also	 Pelletier	 v.	 Pelletier,	 2012 ME 15,	 ¶	 13,	 36 A.3d 903 

(“Determinations	 of	 witness	 credibility	 are	 uniquely	 within	 the	 fact-finder’s	

authority,	and	the	fact-finder	is	free	to	discount	or	entirely	ignore	testimony	

the	 fact-finder	 finds	 incredible.”	 (quotation	 marks	 omitted)).	 	 In	 light	 of	 this	

level	of	discretion	and	the	absence	of	a	motion	for	further	findings	pursuant	to	

Maine	Rule	of	Civil	Procedure	52(b),	we	conclude	that	the	court’s	finding	that	

Maria	and	her	partner	were	cohabiting	was	not	clearly	erroneous.4	

	        [¶14]		The	plain	language	of	the	parties’	divorce	judgment	provides	that	

the	spousal	support	award	terminates	if	Maria	cohabits	with	an	adult	partner,	

and	 the	 finding	 of	 cohabitation	 provided	 a	 sufficient	 basis	 for	 the	 court’s	

decision	to	terminate	the	support	award.		Accordingly,	the	court	did	not	abuse	

its	discretion	when	it	terminated	the	spousal	support	award.	

         The	entry	is:	

                         Judgment	affirmed.	
	
	        	       	       	        	        	

	



     4		Any	error	in	regard	to	when	the	cohabitation	began	is	harmless	and	does	not	provide	grounds	

for	vacating	the	court’s	order.		See	M.R.	Civ.	P.	61.		That	Maria	cohabited	with	an	adult	partner	at	any	
time	 after	 the	 divorce	 judgment	 was	 issued	 is	 sufficient	 to	 trigger	 termination	 of	 spousal	 support	
pursuant	 to	 the	 divorce	 judgment,	 subject	 only	 to	 the	 judgment’s	 prescribed	 minimum	 of	 three	
years	of	support.		 See	supra	note	1.		The	court	declined	to	terminate	the	support	retroactively,	so	
the	specific	date	when	cohabitation	began	is	not	of	consequence.	
                                                                              9	

On	the	briefs	and	at	oral	argument:	
	
     James	P.	Howaniec,	Esq.,	Lewiston,	for	appellant	Maria	C.	Amero	
     	
     David	 M.	 Sanders,	 Esq.,	 Sanders	 &	 Hanstein,	 P.A.,	 Farmington,	 for	
     appellee	Mark	A.	Amero	
	
	
	
Farmington	District	Court	docket	number	FM-2005-160	
FOR	CLERK	REFERENCE	ONLY